Citation Nr: 0322167	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-00 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), hiatal hernia, and duodenitis.  

2.  Entitlement to an evaluation in excess of zero percent 
for a left hand disability, to include traumatic arthritis 
and nerve damage.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from August 17, 
1988 to January 21, 1994, and he had 7 years, 1 month, and 13 
days of active service prior to August 17, 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.

The issue of entitlement to an evaluation in excess of zero 
percent for a left hand disability, to include traumatic 
arthritis and nerve damage, will be discussed in the remand 
that follows the decision on the service connection claim.  


FINDINGS OF FACT

1.  It is likely that the appellant's diagnosed 
gastroesophageal reflux disease and hiatal hernia are 
attributable to his period of military service.

2.  Duodenitis is not related to the appellant's military 
service.


CONCLUSIONS OF LAW

1.  Service connection for gastroesophageal reflux disease 
and hiatal hernia is warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).

2.  The appellant does not have duodenitis that is the result 
of disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records show that on November 
9, 1987, the appellant was treated after complaining of 
stomach soreness with vomiting.  The diagnosis was 
gastroesophageal reflux.  The records further reflect that on 
June 21, 1988, the appellant was diagnosed with gastritis, 
and on May 20, 1991, he was diagnosed with gastroenteritis.  
According to the records, on June 7, 1993, the appellant was 
treated after complaining of severe indigestion and 
heartburn.  The assessment was gastric reflux.  A second 
assessment, dated on June 7, 1993, was GERD, rule out peptic 
ulcer disease (PUD) or "EUD."  The records also show that 
on June 21, 1993, the appellant was treated after complaining 
of a history of heartburn.  At that time, he stated that he 
had an acid taste in his mouth, and that he also had a 
history of "tarry colored stools."  The diagnosis was 
questionable GERD, but it was noted that the appellant's 
upper gastrointestinal series (UGI), performed on June 15, 
1993, was normal.  

In November 1993, the appellant underwent a separation 
examination.  At that time, in response to the question as to 
whether or not the appellant had ever had or if he then had 
frequent indigestion, he responded "yes."  The examining 
physician noted that the appellant had indigestion, but not 
recently.  The examiner further noted that a recent upper GI 
(gastrointestinal) series showed no problems.  The 
appellant's abdomen and viscera were clinically evaluated as 
normal.  

Private medical records from the University of Michigan 
Chelsea Family Practice Center show that in September 2000, 
the appellant was diagnosed with GERD.  The appellant was 
prescribed medication to take for his symptoms.  

A private Endoscopy Narrative Report, from the Chelsea 
Community Hospital, shows that in March 2001, the appellant 
underwent an endoscopy for complaints of longstanding reflux 
symptoms.  At that time, the appellant stated that he had a 
15-year history of gastroesophageal reflux and was presently 
maintained on Prilosec.  The endoscopy was reported to show a 
large hiatal hernia.  The diagnosis was mild duodenitis.  

A private outpatient treatment report from the University of 
Michigan Medical Center shows that in May 2001, the appellant 
requested a refill of his Prilosec.  At that time, it was 
noted that the appellant had been evaluated in June 2000 and 
was diagnosed with likely GERD, rule out peptic ulcer 
disease.  The appellant was prescribed Prilosec.  He stated 
that when he took the medication, his symptoms completely 
resolved, but that if he missed a day, he had discomfort and 
a burning sensation in his chest.  Following a physical 
examination, he was diagnosed with gastroesophageal reflux 
disease and duodenitis.  

In June 2001, the appellant underwent a VA esophagus and 
hiatal hernia examination.  At that time, it was noted that 
while the appellant was in the military, he had a normal 
upper GI, but was diagnosed with chronic reflux disorder.  It 
was also reported that in March 2001, he had an 
esophagogastroduodenoscopy (EGD) which showed a large hiatal 
hernia.  Following the physical examination, the appellant 
was diagnosed with gastroesophageal reflux disorder, with a 
large hiatal hernia.  It was noted that there was no evidence 
of obstruction or spasm.  

A VA stomach, duodenum, and peritoneal adhesion examination 
was conducted in June 2001.  At that time, following the 
physical examination, the appellant was diagnosed with mild 
duodenitis involving the first third of his duodenum as 
evidenced by an EGD in March 2001, and possibly exacerbated 
by the use of aspirin daily.  

In February 2003, the appellant underwent a VA digestive 
examination.  At that time, he stated that the onset of his 
symptoms of gastroesophageal reflux disease began in 1984, 
during his military service, with heartburn-like symptoms and 
a sour taste in his mouth.  The appellant indicated that he 
discovered that he needed to follow a specific diet, 
including bland foods, avoid nighttime foods, and decrease 
his alcohol intake so that he would not have severe 
heartburn.  He noted that he did undergo an upper GI study 
while he was in the military, but that it was reported to be 
normal.  The examining physician reported that in March 2001, 
the appellant underwent an EGD at the University of Michigan 
which was consistent with a large hiatal hernia, but showed 
no evidence of peptic ulcer disease or erosive esophagitis.  
The examiner stated that following the appellant's EGD, he 
had been prescribed Prilosec and was placed on a proton pump 
inhibitor, which had helped to markedly improve his symptoms.  
According to the examiner, the appellant still had daily 
symptoms, but his nighttime symptoms were markedly reduced.  

The physical examination revealed a soft, nontender, 
nondistended abdomen, with positive bowel sounds, and without 
evidence of hepatosplenomegaly or costovertebral angle 
tenderness.  The diagnosis was gastroesophageal reflux 
disease, which was moderately well controlled on proton pump 
inhibitor.  The examiner stated that after reviewing the 
appellant's claims file, as well as examining the appellant 
and obtaining a further history, it was clear that the 
appellant's symptoms of gastroesophageal reflux disease began 
during his service time in 1984.  However, the examiner also 
noted that it was clear that the appellant's symptoms were 
reasonably treated with proton pump inhibitor therapy.  The 
examiner indicated that he did not feel that the appellant's 
gastroesophageal reflux disease was due to his military 
service, as it was more likely to be related to his hiatal 
hernia and not related to any activities that occurred during 
his service.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Following consideration of the evidence of record, the Board 
finds that entitlement to service connection for 
gastroesophageal reflux disease and hiatal hernia is 
warranted.  In the instant case, the appellant contends that 
his currently diagnosed GERD, duodenitis, and hiatal hernia 
originated while he was in the military.  In this regard, the 
Board recognizes that the appellant's service medical records 
show that in June 1993, although the appellant was diagnosed 
with questionable GERD, it was also noted that a recent upper 
GI series was normal.  The Board further recognizes that in 
the appellant's November 1993 separation examination, 
although the appellant responded "yes" to the question as 
to whether or not he had ever had or if he then had frequent 
indigestion, the examiner noted that the appellant had not 
recently experienced indigestion.  The examiner further 
reported that the appellant's recent upper GI series showed 
no problems.  In addition, the appellant's abdomen and 
viscera were clinically evaluated as normal.  Nevertheless, 
the Board observes that prior to the appellant's normal upper 
GI series in June 1993, he was treated numerous times for 
abdominal complaints, and that his diagnoses included 
gastroesophageal reflux, gastritis, gastroenteritis, and 
gastric reflux.  

In regard to the post-service medical evidence of record, the 
Board notes that in March 2001, the appellant underwent an 
endoscopy for complaints of longstanding reflux symptoms.  
The endoscopy was reported to show a large hiatal hernia, and 
the diagnosis was mild duodenitis.  In addition, the Board 
observes that at the appellant's June 2001 VA examination, 
the appellant was diagnosed with gastroesophageal reflux 
disorder with a large hiatal hernia.  The Board further notes 
that at the appellant's most recent VA examination, dated in 
February 2003, the appellant was diagnosed with 
gastroesophageal reflux disease.  In this regard, the Board 
observes that although the appellant's June 1993 in-service 
upper GI series was reported to be normal, nevertheless, the 
examiner from the appellant's February 2003 VA examination 
opined that it was clear that the appellant's symptoms of his 
currently diagnosed gastroesophageal reflux disease began 
during his military service.  The Board recognizes that the 
examiner also stated that it was clear that the appellant's 
symptoms were reasonably treated with proton pump inhibitor 
therapy.  However, the Board notes that even though the 
appellant's GERD symptoms are currently manageable, that does 
not change the fact that he currently suffers from GERD, and 
that it was the examiner's opinion that the appellant's GERD 
symptoms began during his period of military service.  In 
addition, the Board also recognizes that the examiner further 
opined that he did not feel that the appellant's 
gastroesophageal reflux disease was due to his military 
service, as it was more likely to be related to his hiatal 
hernia and not related to any activities that occurred during 
his service.  The Board finds that, by reading the examiner's 
comment in the context of the entire record, it appears that 
what the examiner meant was that GERD was not itself caused 
by any activities peculiar to military service.  Such a 
reading is consistent with the examiner's statement that GERD 
symptoms indeed began during the veteran's period of military 
service.  It is also reasonable to conclude from the 
examiner's statements that, because GERD was due to a hiatal 
hernia, and because the veteran's symptoms began in service, 
the hiatal hernia had its beginnings during military service.

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(b) (West 2002), in order for a claimant to prevail, 
there need not be a preponderance of the evidence in the 
veteran's favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  In the instant case, the Board concludes that 
the medical opinion from the appellant's February 2003 VA 
examination is not speculative and demonstrates more than a 
remote possibility of a connection between the appellant's 
currently diagnosed gastroesophageal reflux disease and 
hiatal hernia, and his period of active service.  Thus, the 
Board finds that the evidence for and against the appellant's 
claim is in a state of relative equipoise.  With reasonable 
doubt resolved in the appellant's favor, the Board therefore 
concludes that entitlement to service connection for 
gastroesophageal reflux disease and hiatal hernia is 
warranted.  

The Board further finds that the preponderance of the 
evidence is against the claim of service connection for 
duodenitis.  In this regard, the Board observes that although 
the medical evidence of record shows that the appellant's 
gastroesophageal reflux symptoms originated while he was in 
the military, and that the appellant's diagnosed hiatal 
hernia was related to his gastroesophageal reflux disease, 
there is no evidence of record showing that any duodenitis is 
related to his period of active military service.  Therefore, 
in light of the above, the Board finds that any duodenitis is 
not attributable to his military service.  The preponderance 
of the evidence is against his claim of service connection 
for this disability. 

The Board notes that during the pendency of the appellant's 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the appellant's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); VAOPGCPREC 11-
00; but see Dyment v. Principi, 287 F.3d 1377 (2002) ("the 
inference is nearly inescapable that section 3(a) of the VCAA 
... was not intended to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the appellant was provided in 
September 2001 with notice of the September 2001 rating 
decision that denied service connection for his claim.  In 
response to his notice of disagreement with the rating 
decision, the appellant was provided with a statement of the 
case in November 2001 that notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
appellant thereafter perfected his appeal of the issue of 
entitlement to service connection for GERD, duodenitis and 
hiatal hernia.  

In October 2002, the Board undertook additional development 
with respect to the issue on appeal pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).  As a result of the 
referenced development action, a VA examination was conducted 
in February 2003, which as noted above led to evidence 
sufficient to grant the claim of service connection for GERD 
and hiatal hernia.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  In this regard, the Board notes that 
the appellant was specifically notified in February 2002 of 
the VCAA.  The Board further observes that there is no 
indication that there is additional evidence that has not 
been obtained and that would be pertinent to the present 
claim.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim.  In this regard, the Board notes that in a July 
2003 correspondence from the appellant to the Board, the 
appellant noted that he did not have anything more to submit 
and requested that the Board proceed with the adjudication of 
his appeal.  Moreover, the Board also finds that the 
discussions in the rating decision, the statement of the 
case, and in the letters sent to the appellant from the RO 
during the course of the appeal have informed him of the 
pertinent law and regulations, and information and evidence 
that would be needed to substantiate his claim.  See 
38 U.S.C.A. § 5103 (West 2002).  Additionally, these 
documents have indicated to the appellant what would be 
required of him, and what evidentiary development VA would 
undertake on his behalf.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that pertinent medical records from 
all relevant sources identified by the appellant were 
obtained by the RO.  The evidence of record also shows that 
the RO has afforded the appellant VA examinations pertinent 
to his service connection claim.  In sum, the facts relevant 
to this appeal have been fully developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or the implementing regulations.


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease and hiatal hernia is granted.  

Entitlement to service connection for duodenitis is denied.  




REMAND

The Board notes that in a September 2001 rating action, the 
RO granted the appellant's claim of entitlement to service 
connection for a left hand disability, to include traumatic 
arthritis and nerve damage.  At that time, a zero percent 
disability rating under Diagnostic Code 8716-5010 was 
assigned for the appellant's service-connected left hand 
disability, effective from February 23, 2001.  As the 
appellant took issue with the initial rating assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

As stated above, the appellant's service-connected left hand 
disability has been rated under Diagnostic Code 8716-5010.  
Under Diagnostic Code 8716, neuralgia is rated under 
Diagnostic Code 8516, paralysis of the ulnar nerve.  However, 
the Board observes that the rating criteria pertaining to 
ankylosis and limitation of motion of the hands is also 
potentially applicable to the appellant's service-connected 
left hand disability.  Diagnostic Codes 5003, 5010.  In this 
regard, the Board notes that the RO has yet to consider the 
rating criteria pertaining to ankylosis and limitation of 
motion of the hands with respect to the appellant's service-
connected left hand disability, or in the alternative, 
consider whether a separate rating under the aforementioned 
rating criteria is warranted for the appellant's left hand 
disability.  The Board also observes that by regulatory 
amendment, effective July 26, 2002, substantive changes were 
made to the schedular criteria for evaluating ankylosis and 
limitation of motion of the hands.  See 38 C.F.R. § 4.71a 
(2002); 67 Fed. Reg. 48784-48787 (July 26, 2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the Board proposes to address in 
its decision a question that has not yet been specifically 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
fulfills the regulatory requirements.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993); 38 C.F.R. § 19.29 (2002).  If not, 
the matter must be remanded to the RO to avoid prejudice to 
the claimant.

The appellant in this case has not yet been notified of 
either the old or new rating criteria pertaining to ankylosis 
and limitation of motion of the hands.  Because he has not 
had an opportunity to present evidence and/or argument on the 
application of these potentially applicable rating criteria, 
and because the statement of the case (SOC) issued to him did 
not contain a summary of the old or new criteria, with 
appropriate citations, or a discussion of whether the old or 
new criteria affects his claim, the Board will remand the 
claim to avoid the possibility of prejudice.  38 C.F.R. §§ 
4.2, 19.9 (2002).

The Board also finds that the evidence of record does not 
contain an orthopedic examination that addresses either the 
old or new rating criteria pertaining to ankylosis and 
limitation of motion of the hands.  Therefore, the Board is 
of the opinion that a VA examination, as specified in greater 
detail below, should be performed in order to determine the 
severity of the appellant's left hand disability.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, if any, and of 
the time period for response.  
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should schedule 
the appellant for a VA orthopedic 
examination to evaluate the severity of 
his service-connected left hand 
disability.  The claims folder must be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should report the range of 
motion measurements for the left thumb 
and fingers in degrees, and should also 
indicate what would be the normal range 
of motion for the particular joints.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed:  
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the left 
hand is used repeatedly.  All limitations 
of function must be identified in terms 
of loss of motion beyond that shown 
clinically.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such findings must be noted 
in the report.

4.  Thereafter, the RO should thoroughly 
review the claims file and take proper 
measures to ensure full and complete 
compliance with the duty-to-notify 
provisions and duty-to-assist provisions 
of the VCAA.  The RO should also ensure 
that the VA examination report addresses 
all potentially applicable rating 
criteria, both old and new.  If it does 
not, it must be returned to the examiner 
for corrective action.  

5.  Then, the RO should review and re-
adjudicate the claim.  The RO should 
specifically consider the rating criteria 
previously used to evaluate the veteran's 
disability, as well as those pertaining 
to ankylosis and limitation of motion of 
the hands, both old and new.  If any such 
action does not resolve the claim to the 
appellant's satisfaction, the RO should 
issue the appellant and his 
representative a supplemental statement 
of the case (SSOC) which includes 
consideration of all evidence added to 
the record since the SOC in November 
2001.  The SSOC should specifically refer 
to both old and new rating criteria for 
evaluating motion of the hands and 
fingers.  The appellant should be 
provided with an appropriate opportunity 
to respond.  

After providing the appellant an opportunity to respond to 
the supplemental statement of the case, and after expiration 
of the period as set forth in 38 U.S.C.A. § 5103(b) (West 
2002), if applicable, the case should be returned to the 
Board for further appellate consideration.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


